Case 1:20-cv-02934-GBD Document 25 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee ee ee ee eee eee xX
WAVE HILL INC.,
Plaintiff,
-against- : ORDER
TOPI CAFE, LLC, 20 Civ. 2934 (GBD)
Defendant. :
woe eee eee ee eee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for September 15, 2020 at 9:45 am is canceled.

Dated: New York, New York SO ORDERED.

September 2, 2020
Nasa, 6 Dorubs.

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 
